DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16028927 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.

As per claim 1, the prior art Cordova (US 2016/0327397) discloses a computing platform (see Fig. 18 and paragraph 0130: server/computing platform), comprising: 
at least one processor (see paragraph 0132: server includes processors); 
communication capabilities (see Fig. 18 and paragraph 0130-0132: server communicates with the mobile device); and
a memory (see Fig. 18 and paragraph 0132: memory); wherein the computing platform is configured to 
receive from a first user computing device, first sensor data captured by the first user computing device using one or more sensors built into the first user computing device , wherein the first sensor data is captured by the first user computing device during the first trip in a vehicle (see Fig. 18 and paragraphs 0033, 0037, 0040, and 0130-0132: server can collect trip data from a mobile device, i.e. the first user 
analyze the first sensor data received from the first user computing device to determine a point in time at which a user of the first user computing device exited the vehicle (see Abstract, Fig. 18, and paragraphs 0033, 0034, 0039, 0070, and 0078: discusses determining time-stamp associated with a trip and exiting a bus/vehicle door, i.e. segments between walking after exiting a vehicle, vehicle trip meets the limitations of first trip data);
based on determining the point in time at which the user of the first user computing device exited the vehicle, generate exit-point-detection data relating the point in time at which the user of the first user computing device exited the vehicle to the first sensor data received from the first user computing device (see Fig. 20A and paragraphs 0033-0034, 0070, 0078, and 0131-0132: server analyzes data and classifies trip, classification includes location of end of the segment travel, i.e. exit point associated with vehicle, in addition to other predictions, such as a prediction of the door that the user/mobile device exited the vehicle);
at least one database and one or more data analysis modules associated with the computing platform (see Fig. 18 and paragraph 0132: data storage with transportation mode classifier/data analysis module), the exit-point-detection data relating the point in time at which the user of the first user computing device exited the vehicle to the first sensor data received from the first user computing device (see Fig. 20A and paragraphs 0033-0034, 0070, 0078, and 0131-0132: trip segment data/exit 
based on determining the point in time at which the user of the first user computing device exited the vehicle, generate exit-point-detection data relating the point in time at which the user of the first user computing device exited the vehicle to the first sensor data received from the first user computing device(see paragraphs 0033-0034, 0070, 0078, and 0131-0132: server analyzes data and classifies trip, classification includes location of end of the segment travel, i.e. exit point associated with vehicle, in addition to other predictions, such as a prediction of the door that the user/mobile device exited the vehicle, transition data on the server included location and time-stamp data);
store the exit-point-detection data relating the point in time at which the user of the first user computing device exited the vehicle to the first sensor data received from the first user computing device (see paragraphs 0033-0034, 0070, 0078, and 0131-0132: server analyzes data and classifies trip, classification includes location of end of the segment travel, i.e. exit point associated with vehicle, transition data on the server included location and time-stamp data);
analyze the first sensor data received from the first user computing device to identify an end location of the first trip in the vehicle (see paragraphs 0033-0034, 0070, 0078, and 0131-0132: server analyzes data and classifies trip, classification includes location of end of the segment travel, i.e. exit point associated with vehicle, transition data on the server included location and time-stamp data);

after updating the user-specific listing of trip-end locations, receive, via the communication interface, from the first user computing device, second sensor data captured by the first user computing device using the one or more sensors built into the first user computing device, wherein the second sensor data is captured by the first user computing device during a second trip in the vehicle (see Fig. 10 and paragraphs 0006, 0008, 0070, and 0075: system identifies a plurality of trips, obvious that a second car trip would occur after a first car segment, system also identifies starting location of the trip segments; see Abstract, Fig. 18, and paragraphs 0033, 0034, 0039, 0070, and 0078: discusses determining time-stamp associated with a trip using sensor data of a user computing device). 

Christopulos (US 2015/0154711) discloses a system wherein the computing platform/server has a communication interface, i.e. wherein the received data is received via the communication interface (see Fig. 1 and paragraphs 0004-0005, 0021, and 0026: sever has an I/O interface, server receives sensor data from mobile device); 
wherein the memory is a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to 
storing, in at least one database maintained by the computing platform and accessible to one or more data analysis modules associated with the computing platform, the analyzed data results (see Fig. 1 and paragraphs 0019, 0021-0022, and 0028: storing trip information in database 146, accessible by analysis module/processor). 

Khoury (US 20170/255966) discloses determining if the end location of the first trip in the vehicle and a start location of the second trip in the vehicle is the same (see Fig. 2 and paragraphs 0038-0040: determines if starting point and ending points are at the same location or not);
based on the determination if the location is the same between the end location of the first trip in the vehicle and the start location of the second trip in the vehicle, generate driver-detection data indicative of whether the user of the first user computing device is a driver of the vehicle during the second trip in the vehicle or a passenger of the vehicle during the second trip in the vehicle (see Fig. 2 and paragraphs 0030, 0038-0040: driver or passenger classification based on whether the starting point and the ending points are at the same location or not); and
store the driver-detection data indicative of whether the user of the first user computing device is a driver of the vehicle during the second trip in the vehicle or a passenger of the vehicle during the second trip in the vehicle (see paragraphs 0038-

	Super (US 2008/0001738) discloses making a determination of whether two location are considered substantially the same is based upon a distance between a first location and a second location (see paragraph 0030).
	
However the prior art fails to disclose the limitations discussed above further comprising wherein generating the driver-detection data indicative of whether the user of the first user computing device is a driver of the vehicle during the second trip in the vehicle or a passenger of the vehicle during the second trip in the vehicle comprises:
generating data indicating that the user of the first user computing device is a driver of the vehicle during the second trip in the vehicle when the distance between the end location of the first trip in the vehicle and the start location of the second trip in the vehicle does not exceed a user-specific distance threshold; and
generating data indicating that the user of the first user computing device is a passenger of the vehicle during the second trip in the vehicle when the distance between the end location of the first trip in the vehicle and the start location of the second trip in the vehicle exceeds the user-specific distance threshold, and
wherein the user-specific distance threshold is learned by the computing platform based on information indicating end points of multiple previous trips taken by the user of the first user computing device and information indicating how closely to each end point of each previous trip of the multiple previous trips a subsequent car trip started.
Independent claims 9 and 17 are allowable for the same reasoning as provided for independent claim 1.  

Dependent claims 2-8, 10-16, and 19-20 are allowable due to their dependency upon allowable independent claim 1, 9, or 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865